DETAILED ACTION

This communication is in response to Application No. 17/716,812 filed on 4/8/2022. The amendment presented on 10/11/2022, which amends claims 1-15, is hereby acknowledged. Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The amendment presented on 21 May 2008 providing change to the claims is noted. All prior objections to the claims are hereby withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to  35 U.S.C. 112 rejections, the claimed system does not include any structure, material, or acts for the claimed function. The Examiner interpreted the system as a software per se.  Therefore, the Examiner suggested to include any clear hardware in the system in order to overcome current 112 rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “an Internet-based remembrance facilitation system comprising a pre-death software system, a means of, and a post-death software system” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the means" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Similar correction is required for claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoberman (US 2014/0136591) in view of Subramanian et al. (hereinafter Subramanian)(US 2014/0123296).
Regarding claims 1 and 15, Hoberman teaches as follows:
an Internet-based remembrance facilitation system (System 100 includes Client Computer 102 operated by a customer that would like to distribute information to one or more recipients upon a predefined event, see, para. [0025] and figure 1) comprising: 
a software system used before death operating on a personal computer, a smart phone, or a tablet computer which collects information from an originating agent (where the user enters User Information and Distribution Criteria. For example, the user may enter this information at a computer, such as a desktop computer or a mobile device, see, para. [0030] and figure 2) regarding: 
what is to be in messages (the User Information is the information that the user wishes to have distributed at a later time; for example, a video message, letter, audio message, bank account information, email account information, will, etc., see, para. [0030]); 
to what individuals the messages are to be delivered (the Distribution Criteria includes names and/or contact information for the individual(s) the user wants the User Information to be distributed to (i.e. "designees"), see, para. [0030]); 
when the messages are to be delivered or under what conditions the messages are to be delivered (the Distribution Criteria also includes information about the event that will trigger the distribution of the User Information; for example, a birthday, death, anniversary, etc., see, para. [0030]); and
the means by which the messages are to be delivered (delivery mechanisms may include electronic mail ("email"), social media websites (e.g. Facebook, Google+, MySpace, etc.), dedicated mobile or other computer software application, physical mail, or any other suitable form of delivering the stored content. The client designates multiple forms of delivery to compensate for the risk of any single delivery mechanism failing, see, para. [0019]); 
a means of determining the death of the originating agent (the Information Vault Server 103, or another mechanism, monitors event statuses and determines whether the event specified in the Distribution Criteria has occurred, steps 230 and 240. For example, the Information Vault Server 103 may monitor a social networking site, or another database, to determine whether an individual has died (if the individual's death was specified as the triggering event), see, para. [0031] and figure 2); 
a software system used after death operating on a web server (Information Vault Server 103 includes a User Interface/Website 103A for providing a graphical user interface to the customer, see, para. [0025] and figure 1) which: 
delivers messages derived from collected information to the selected individual or individuals (at step 260, the Information Vault Server 103 transmits the User Information to the individual specified in the Distribution Criteria, see, para. [0031] and figure 2); 
delivers messages when such messages are scheduled or under what conditions the messages are scheduled by the originating agent (the Information Vault Server 103, or another mechanism, monitors event statuses and determines whether the event specified in the Distribution Criteria has occurred, see, para. [0031]); 
delivers messages by the means selected by the originating agent (delivery mechanisms may include electronic mail ("email"), social media websites (e.g. Facebook, Google+, MySpace, etc.), dedicated mobile or other computer software application, physical mail, or any other suitable form of delivering the stored content. The client designates multiple forms of delivery to compensate for the risk of any single delivery mechanism failing, see, para. [0019]); 
wherein the messages are delivered to the selected individual or individuals, on the dates or under the conditions designated, and by the means designated, after the death of the originating agent has been determined (see, para. [0030]-[0031] and figure 2).
Hoberman teaches all limitations as presented above except for the independent third party monitoring the system operation.
Subramanian teaches as follows:
The cloud auditor 106 is an entity that is primarily used to execute independent third-party auditing of cloud services, information system operations, and performance and security of cloud implementations. For example, the cloud auditor 106 may audit the services provided by the cloud provider 104 (see, para. [0049] and figure 1).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoberman with Subramanian to include the cloud auditor executing independent third-party auditing as taught by Subramanian in order to perform unbiased auditing (equivalent to applicant’s monitoring) of the system operation. 
Regarding claim 2, Hoberman teaches as follows:
wherein the means of determining the death of the originating agent comprises a trigger (or caretaker) who determines if the originating agent has died (a proxy is an individual who is tasked with confirmation of events associated with a particular client or designee in the event that the client is unable to do so. For example, if the system detects the death of the client, an event confirmation process is triggered to contact the listed proxy for that client and request confirmation that in fact the death has occurred, see, para. [0021]).
Regarding claim 4, Hoberman teaches that triggering events including birthdays (see, para. [0017]). 
Therefore the birthday message is delivered on a fixed schedule.
Regarding claim 5, Hoberman teaches as follows:
triggering events can include death, engagements, graduations, birthdays, specific dates/times, promotions, new jobs/first jobs, marriages, senior proms, sweet sixteen's, college acceptances, births of grandchildren, etc. (see, para. [0017]).
Therefore, Hoberman teaches of delivering on a random schedule.
Regarding claim 6, Hoberman teaches as follows:
wherein at least one message may be delivered when a specific event (interpreted as death event) has occurred (the Information Vault Server 103, or another mechanism, monitors event statuses and determines whether the event specified in the Distribution Criteria has occurred, see, para. [0031])
Regarding claims 7 and 8, Hoberman teaches as follows:
the Distribution Criteria also includes information about the event that will trigger the distribution of the User Information; for example, a birthday, death, anniversary (equivalent to applicant’s annual data and anniversary), etc. (see, para. [0030]). 
Regarding claims 9 and 14, Hoberman teaches as follows:
delivery mechanisms may include electronic mail ("email"), social media websites (e.g. Facebook, Google+, MySpace, etc.), dedicated mobile or other computer software application, physical mail, or any other suitable form of delivering the stored content (see, para. [0019]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoberman (US 2014/0136591) in view of Subramanian et al. (hereinafter Subramanian)(US 2014/0123296), and further in view of Boozer et al. (hereinafter Boozer)(US 2014/0136996).
Regarding claim 3, Hoberman teaches as follows:
the Information Vault Server 103 may communicate with Social Media Server 104, which hosts a social media website, in order to receive certain information related to the user and/or the recipient. For example, the Social Media Server 104 may provide information relating to the user's death, or the recipient's birthday (see, para. [0025]).
Hoberman in view of Subramanian does not explicitly teach of inspecting publicly published documents.
Boozer teaches as follows:
embodiments of the present invention provide a virtual remembrance system ("VRS") for creating a profile within a social networking environment (see, para. [0009]); and
the VRS 50 can be configured to automatically verify deaths, such as by accessing one or more external sources 355, as illustrated in FIG. 1a (at 358). For example, to verify a reported death, the VRS 50 can be configured access death records published by external sources (electronically or in paper) and/or database records maintained by various levels of government (e.g., death certificate records, social security records, etc.)(see, para. [0114] and figure 1a).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoberman in view of Subramanian with Boozer to include accessing death records published by external sources as taught by Boozer in order to automatically verify deaths.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoberman (US 2014/0136591) in view of Subramanian et al. (hereinafter Subramanian)(US 2014/0123296), and further in view of Greenberg (US 2010/0281123).
Regarding claims 10-13, Hoberman teaches as follows:
delivery mechanisms may include electronic mail ("email"), social media websites (e.g. Facebook, Google+, MySpace, etc.), dedicated mobile or other computer software application, physical mail, or any other suitable form of delivering the stored content (see, para. [0019]).
Hoberman in view of Subramanian does not explicitly teach the claimed delivery method.
Greenberg teaches as follows:
messages determined at the message center 16 can be formatted in multiple media 42 for delivery to one or more devices used by the same user. For example, a single message can be delivered to a single user's smartphone via voicemail (equivalent to applicant’s voice mail in claim 11), email, SMS (equivalent to applicant’s text messaging in claim 10) and a text to speech converted message (equivalent to applicant’s text-to-speech delivered by telephony or by voice mail in claims 12 and 13). In this manner, the system 10 of the preferred embodiment can create and deliver redundant messages to a user, thereby increasing the possibility that the user will receive the message (see, para. [0029] and figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoberman in view of Subramanian with Greenberg to include formatting message in multiple media for delivery as taught by Greenberg in order to increase the possibility the recipients will receive the message.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

1Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
October 25, 2022